                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                    AT GREENEVILLE
                                                                                  lDZO SEP / 8 p 2: 2I.J
 UNITED STATES OF AMERICA,                            )
 ex. rel. JENNIFER STUART MILLER,                     )
                                                      )
                                                      )
 THE STATE OF TENNESSEE,                              )
 ex. rel. JENNIFER STUART MILLER,                     )
                                                      )
 and                                                  )       Civil Action No. 2:18-CV-171
                                                      )       Greer/Wyrick
   COMMONWEALTH OF VIRGINIA, ex. rel .                )
 . JENNIFER STUART MILLER,                            )
                                                      )
                                                      )
                        Plaintiff-Relater             )
                                                      )
                        V.                            )
                                                      )
 EAST TENNESSEE RECOVERY, PLLC,                       )
 CHAMBLESS RAND JOHNSTON, and                         )
 EMMALEA JOHNSTON, .                                  )
                                                      )
                        Defendants,                   )



                             JOINT STIPULATION OF DISMISSAL

        The United States of America, by and through J. Douglas Overbey, United States

 Attorney for the Eastern District of Tennessee; the State of Tennessee, by and through Herbert

 H. Slatery, III, Attorney General and Reporter for the State of Tennessee; the Commonwealth of

 Virginia, by and through Mark R. Herring, Attorney General for Virginia; and Relater Jennifer

 Stuaii Miller, by and through her undersigned counsel (collectively, the "Paiiies"), pursuant to

 Rule 41(a)(l) of the Federal Rules of Civil Procedure, hereby stipulate that the Parties have

 entered into the settlement agreement attached to the Notice of Intervention for Purposes of

 Settlement filed by the United States, the State of Tennessee, and the Commonwealth of Virginia




Case 2:18-cv-00171-JRG-CRW Document 27 Filed 09/18/20 Page 1 of 4 PageID #: 146
  [Doc. 26], and the above-styled action shall be dismissed, subject to the terms of the agreement,

  as follows, with each party to bear its own costs:

         (1) As to the United States, the State of Tennessee, and the Commonwealth of Virginia,

  the action is dismissed with prejudice only as to the Covered Conduct released in the Settlement

  Agreement;

         (2) As to the Relator, the action is dismissed in its entirety, with prejudice.



                                                Dated this 18th day of September, 2020.


                                                Respectfully submitted,

                                                J. DOUGLAS OVERBEY
                                                United States Attorney



                                        By:     L~tJ!!f:tv~~
                                                Robert C. McConkey, III, BPR # 018118
                                                Assistant U.S. Attorneys
                                                Office of United States Attorney
                                                800 Market St., Suite 211
                                                Knoxville, TN 3 7902
                                                (865) 545-4167
                                                Margaret.Harker@usdoj.gov
                                                Robert.Mcconkey(a),usdoj .gov




                                                    2

Case 2:18-cv-00171-JRG-CRW Document 27 Filed 09/18/20 Page 2 of 4 PageID #: 147
                                     HERBERT H. SLATERY III
                                     Tennessee Attorney General and Reporter


                               By:    N&tlC~e~J !:{=Jon
                                     Nate Casey, TN ar No. 031060
                                     Assistant Attorney General
                                     Medicaid Fraud and Integrity Division
                                     Office of the Tennessee Attorney General
                                     P.O. Box 20207, Nashville, Tennessee 37202
                                     Ph: (615) 741-2935
                                     nate.casey@ag.tn. gov

                                     MARK R. HERRING
                                     Virginia Attorney General
                                               A        ~,/Yl.11f/4t--
                                                          .
                               By:   Al'f{(1 uarY/UIJJJ W/ (ttr1,~lo/J
                                     Airen B. Adamonis, Vi ginia Bar N9. 86320
                                     Assistant Attorney General
                                     Office of the Attorney General
                                     202 North 9th Street
                                     Richmond, VA 23219
                                     Ph: (804) 786-5889
                                     AAdamonis@oag.state.va. us

                                     ATTORNEYSFORRELATOR


                              By:    (N~    w(A[tql Mim~w
                                     Chris W. McCarty, TN Bar No. 25551
                                     Lewis, Thomason, King, Krieg & Waldrup, P.C.
                                     One Center Square, Fifth Floor
                                     620 Market Street
                                     Knoxville, TN 37901
                                     CMcCarty@LewisTho;r.son.com

                              By:    Ut1~ C1iPtJaf/M .;.,~~
                                     Link A. Gibbons,      Baro. 022799
                                     Law Office of Link A. Gibbons
                                     P.O. Box 2248
                                     Mon-istown, TN 37816
                                     Link(cv,linkgibbonslaw.com




                                       3

Case 2:18-cv-00171-JRG-CRW Document 27 Filed 09/18/20 Page 3 of 4 PageID #: 148
                                  CERTIFICATE OF SERVICE

         I hereby certify that on September 18, 2020, a true and correct copy of the foregoing
  Notice of Intervention for Purposes of Settlement was sent via email and mailed first class,
  postage prepaid to the following:

  Chris W. McCarty
  Lewis, Thomason, King, Krieg & Waldrup, P.C.
  One Center Square, Fifth Floor
  620 Market Street
  Knoxville, TN 37901
  CMcCarty@LewisThomason.com

  Link A. Gibbons
  Law Office of Link A. Gibbons
  P.O. Box 2248
  Morristown, TN 3 7816
  link@linkgibbonslaw.com



                                              '!t1!/:!tl!!1J4/4U----
 Attorneys for Relator


                                               Assistant U.S. Attorney




                                                  4

Case 2:18-cv-00171-JRG-CRW Document 27 Filed 09/18/20 Page 4 of 4 PageID #: 149
